Title: To Thomas Jefferson from David Leonard Barnes, 12 June 1801
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir
                  Providence June 12th 1801—
               
               I am induced once more to trespass on your attention, by the information which I have lately received, that a paper has been sent from this State to some person at Washington, with an intention to injure my character in your estimation—Not knowing what it contains, nor the name of a person who has signed it, I am unable to answer it, or to point out the motives which produc’d it—But if it is said, that I ever felt or expressed any thing like personal enmity or opposition that I deny, and do not hesitate to declare, that I have ever held your personal character in as high estimation, as could exist without a personal acquaintance—If it is said, that I was opposed to your election on any other ground than this, that after the most solicitous & dispassionate inquiry, I was sincerely of opinion, that a part of your political system was unfriendly to commerce, on which the consequence, and exclusive of the guaranty in the Constitution, the existence of Rhode Island as a State depends, that also I deny—Your public assurance on the fourth of March that commerce should be encouraged, and the information I have since received, have convinced me of the error of that opinion—As the public mind was not at rest, I was desirous in the address of the General Assembly, of giving an opportunity to be more explicit—and I have no doubt your answer will quiet the fears of all candid men—
               My education, the course and habits of my life, my standing at the Bar, and in the public opinion in this State, are known to Gentlemen who have the honor of your personal acquaintance—I have said and still say, that candid men of all parties, have expressed their approbation of my appointment—Those who were opposed to your election, consider it as a liberal act, and it gives them confidence in your impartiality—Having accepted the office, I feel myself bound to discharge the duties of it, in a manner that shall effect substantial Justice, and increase & confirm the confidence of the people in your Administration of the Government—
               With Sentiments of the Highest Respect I am your most Obed Servt
               
                  David Leonard Barnes
               
            